AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                          v.                                           Case Number: 1:19CR00105-1
                    EBEN S. TSAPIS                                     Defendant's Attorney: Reed Grantham

THE DEFENDANT:
     pleaded guilty to Count One of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                      Offense Ended      Count
                                      Possession of a Controlled Substance
21 U.S.C. § 844 (a)                                                                                      May 18, 2019       One
                                      (Class A Misdemeanor)

       The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s)      dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      7/1/2019
                                                                      Date of Imposition of Judgment
                                                                      /s/ Erica P. Grosjean
                                                                      Signature of Judicial Officer
                                                                      Erica P. Grosjean, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      7/2/2019
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: EBEN S. TSAPIS                                                                                                        Page 2 of 3
CASE NUMBER: 1:19CR00105-1

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of:
24 months.

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall pay a fine of $1,000.00 and a special assessment of $25.00 for a total financial obligation of $1, 025.00,
      which shall be due in full by 1/1/2020. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to

          CLERK U.S.D.C.
          2500 Tulare Street, Rm 1501
          Fresno, CA 93721
4.    The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 3 days, with
      credit for time served.
5.    The defendant is ordered to personally appear for a Probation Review Hearing on June 4, 2020 at 10:00 am before U.S.
      Magistrate Judge Boone.

      A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
6.    The defendant shall complete 50 hours of community service. The defendant shall perform and complete the community service
      within 12 months.
7.    The defendant shall not unlawfully possess a controlled substance, including marijuana.
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: EBEN S. TSAPIS                                                                                                         Page 3 of 3
CASE NUMBER: 1:19CR00105-1

                                                     SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $ 1,025.00 due immediately, balance due
                          Not later than 1/1/2020 , or
                          in accordance            C,        D,       E,or            F below; or
B.               Payment to begin immediately (may be combined with              C,           D,     or    F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:
                    Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                       CLERK U.S.D.C.
                       2500 Tulare Street, Rm 1501
                       Fresno, CA 93721
                 Your check or money order must indicate your name and citation/case number shown above to ensure your account
                 is credited for payment received.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate:

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
         Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
